Citation Nr: 1826943	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 604		DATE


THE ISSUE

Entitlement to an increased evaluation in excess of 70 percent for service-connected bipolar disorder with acute manic episodes.


ORDER

An evaluation in excess of 70 percent for bipolar disorder with acute manic episodes is denied.


FINDING OF FACT

During the period on appeal, the Veteran's service-connected bipolar disorder was not manifested in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 percent for service-connected bipolar disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9432 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Army from October 1977 to May 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Here, the Veteran has been assigned a 70 percent evaluation under Diagnostic Code 9432 for bipolar disorder with acute manic episodes for the period beginning June 28, 2002.  This diagnostic code uses the General Rating Formula for Mental Disorders for rating criteria.  38 C.F.R. § 4.130.  Under the general formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas;" that is, "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vasquez-Claudio, 713 F.3d at 117-18.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission."  38 C.F.R. § 4.126(a).  The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  Id. 

Accordingly, an examiner's classification of the level of psychiatric impairment is to be considered but is not determinative of the VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Here, the Veteran contends that his service-connected bipolar disorder has worsened, including fatigue as a side effect of his medication.   The Veteran has been seen in a VA mental clinic since September 2011, once every six months, usually by the same mental health practitioner.  Over that time period, the Veteran has suffered one hypomanic episode, in May 2016.  Otherwise, the practitioner consistently noted a stable mood with no overt psychosis.  The Veteran discussed with the practitioner his medication regime, with which he was always compliant, and sources of stress in his life, including retirement from his job of 30 years and the financial burden of living on savings.  The Veteran also discussed his family; his siblings live nearby and he visits his mother up to three times a week.  He frequently discussed his supportive and caring relationship with his wife, and how to maintain it.  His wife occasionally attended the mental health appointments with the Veteran, confirming the Veteran's reports about his relationships with her and their families.  The Veteran's VA records indicate that his symptoms are well controlled using medication.

During the hypomanic episode in May 2016, the Veteran's family helped get him care at the VA medical center.  His sister called the mental health clinic for assistance, and his wife brought him to the clinic later that day.  His practitioner escorted him to the psychiatric emergency room at the VA, and he was transferred to a private hospital for in-patient care for approximately one week.  During this episode, in which the Veteran's symptoms were at a peak, he exhibited tangential, pressured, and racing thoughts, and he and his wife reported increasing insomnia and a short temper.  The Veteran's regular mental health practitioner compared this presentation favorably to his prior manic episode in 1998, when he required physical restraints, experienced deeply entrenched paranoid delusions, and showed inappropriate affect.

In the psychiatric emergency room, the Veteran reported feeling hyper and having more energy despite having increased insomnia.  He reported yelling at his wife, and that yelling at anyone is very unusual for him.  The Veteran denied being violent with anyone, feeling invincible, feeling like he had special powers, wanting to take risks, wanting to break things, or wanting to hurt anyone.  The Veteran's wife reported that he went to several church services that Sunday, which was not typical, and that he began snapping at her in response to innocuous questions.  The physician performing the evaluation noted that the Veteran was distractible throughout the assessment, and that his mood was labile and euthymic.  At one point, after a comment regarding the Veteran's good physical health, he suddenly became upset and began sobbing for less than a minute, at which point he became cheery and talkative again.  The physician further noted the Veteran was well groomed, appearing younger than his stated age, and that he displayed tangential thought processes but was able to answer simple, direct questions.  The physician noted that there were no preoccupations, no physical aggression, and no suicidal ideation.  The physician noted that the Veteran had recently taken steroids for pain but did not opine as to what effect this treatment had on the Veteran's mental health.

After the Veteran's week-long hospitalization in May 2016, he attended appointments at the VA mental health clinic for follow-up, outside of his regular biannual consultations.  By the end of June 2016, the VA treatment records indicate that the Veteran had returned to his baseline mood.  The Veteran's regular practitioner noted no suicidal or homicidal ideation, and no overt psychosis, and remarked that the Veteran was appropriate, calm, and polite.

The Veteran underwent two VA mental health examinations during the period on appeal.  The first examination was in April 2014, at which the examiner noted depressed mood, chronic sleep impairment, and difficulty in understanding complex commands.  The examiner noted the Veteran was appropriate in appearance and behavior, and denied suicidal and homicidal ideation.  The Veteran reported that he had not been hospitalized since the last VA examination in September 2002 because his medication was effective in controlling his manic symptoms.  The examiner noted after reviewing the records and interviewing the Veteran that his symptoms appear to have improved since the 2002 examination due to the medication, despite the side effect of fatigue.

The second examination took place in June 2016, as the hypomanic episode was subsiding.  The examiner reviewed the records from the Veteran's May 2016 hospitalization as well as his VA treatment records.  The examiner noted stable mental health symptoms since the prior examination until the hypomanic episode in May 2016.  The Veteran's wife reported that, since the episode, the Veteran had been irritable, anxious, and argumentative, and that she felt she could not reason with him.  On examination of the Veteran, the examiner noted anxiety, chronic sleep impairment, impaired judgment, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran was oriented and appropriately dressed and groomed, though his speech was tangential and his affect was labile, with frequent bouts of crying.  The examiner noted no suicidal or homicidal ideation, delusional ideation, or risk of violence toward himself or others.  The examiner also noted that, based on the Veteran's wife's reports and the medical documents, the Veteran's usual mood is calm, polite, and appropriate, which was "vastly different" from his hypomanic presentation at the examination.  The examiner opined that, with the hypomanic symptoms, the Veteran would have moderate to severe difficulty managing a work environment.

After carefully considering the evidence, the Board finds that an increased evaluation is not warranted, as the evidence does not indicate total occupational and social impairment.  Even the Veteran's symptoms displayed during the hypomanic episode, which subsided by the end of June 2016, do not meet the criteria for a 100 percent evaluation under the general rating formula.  At the Veteran's intake assessment for his May 2016 week-long hospitalization, he did not display gross impairment or thought processes or communication; his speech was tangential but the physician noted that he was able to answer simple, direct questions, and he was able to communicate why he was there.  The Veteran was noted to be alert and oriented to time, place, and person, and no preoccupations were noted.  The records consistently document appropriate appearance and grooming, and grossly inappropriate behavior was not noted at either the hospitalization intake or the June 2016 VA examination.  The records also reflect no risk of violence or harm toward himself or others.  

The Board further notes that, rather than concluding that the Veteran should not work, his VA mental health practitioner was supportive of him looking for a job to help ease the financial burden he reported after he and his wife both retired, recommending that he look for a job that was not stressful.  Similarly, the June 2016 examiner concluded that, with the hypomanic symptoms, the Veteran would have moderate to severe difficulty managing a work environment, rather than opining that the Veteran had total occupational impairment when experiencing a hypomanic episode.  The record also reflects a close relationship between the Veteran and his family.  His wife frequently attended mental health appointments with him, and the Veteran reported regular contact with his mother, sister, and brother.  At the June 2016 examination, the Veteran also reported having "a lot" of friends, with frequent phone contact and going out together at times, and discussed leisure activities including dancing and weekly church attendance.  

Accordingly, the Board finds that the Veteran's bipolar disorder symptoms more closely comport with the criteria for a 70 percent evaluation, and an increase in evaluation is not merited.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans

Department of Veterans Affairs


